I concur totally in the majority opinion herein except to any characterization that our previous case of State v. Drogi (1994),96 Ohio App.3d 466, stood for the proposition that de minimus violations of the traffic laws do not justify reasonable suspicion for a traffic stop. As stated in my dissent to the case of State v. Hodge (June 7, 2002), 7th Dist. No. 01CA76, 2002-Ohio-3053, the case of Drogi did not find a de minimus violation of R.C. 4511.33, failure to travel in marked lanes. That case interpreted what is or is not a violation of R.C. 4511.33. I agree that if a violation of a traffic law is observed, whether de minimus or not, reasonable suspicion for a traffic stop exists.